NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10356

                Plaintiff-Appellee,             D.C. No.
                                                2:17-cr-00194-LRH-PAL-1
 v.

FRANK TOCCI,                                    MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Frank Tocci appeals from the district court’s judgment and challenges the

45-month sentence imposed following his guilty-plea conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Tocci contends that the sentence is substantively unreasonable because the

court’s reasons for varying upward lacked evidentiary support and both the

government and the probation officer had recommended a within-Guidelines

sentence. The district court did not abuse its discretion. See Gall v. United States,

552 U.S. 38, 51 (2007). The court was not bound by the parties’ sentencing

recommendations, and the record reflects that the court varied upward largely

because of Tocci’s criminal history. To the extent the court relied on Tocci’s

conduct while in custody and the circumstances of the offense in imposing the

sentence, the undisputed portions of the presentence report supported the court’s

findings. See United States v. Ameline, 409 F.3d 1073, 1085 (9th Cir. 2005) (en

banc). The above-Guidelines sentence is substantively reasonable in light of the 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See

Gall, 552 U.S. at 51.

      Insofar as Tocci argues that the district court violated Federal Rule of

Criminal Procedure 32 at sentencing, we decline to reach that issue, which Tocci

raised for the first time in his reply brief. See United States v. Kama, 394 F.3d

1236, 1238 (9th Cir. 2005).

      AFFIRMED.




                                          2                                      18-10356